       Case: 3:19-cv-00582-wmc Document #: 15 Filed: 02/06/20 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

                                     ) Case No.: 19-cv-582
JOSEPH PAPIA, Individually and on Behalf of
All Others Similarly Situated,       )
                                     ) STIPULATION OF DISMISSAL
                                     )
         Plaintiff,                  )
    vs.                              )
                                     )
ROYAL ADMINISTRATION SERVICES, INC., ) Hon. William M. Conley
                                     )
                                     )
         Defendant.                  )

       Plaintiff Joseph Papia, by counsel, Ademi & O’Reilly, LLP, and Defendant Royal

Administration Services, Inc., by counsel, Jackson Lewis, P.C., hereby stipulate, pursuant to Fed.

R. Civ. P. 41(a)(1), that all claims in this action against Defendant Royal Administration

Services, Inc., are dismissed with prejudice and without costs to any party. No certified class

presently exists in this case, no class is impacted by this dismissal, and therefore Rule 23(e) of

the Federal Rules of Civil Procedure does not apply.

Respectfully submitted this 6th day of February 2020.



ADEMI & O’REILLY, LLP                                  JACKSON LEWIS, P.C.

/s/_Robert K. O’Reilly_                                /s/ Tony H. McGrath
Robert K. O’Reilly                                     Tony H. McGrath
3620 East Layton Avenue                                1 S. Pinckney Street, Suite 930
Cudahy, WI 53110                                       Madison, WI 53703
Tel: (414) 482-8000                                    Tel: (608) 807-5274
Fax: (414) 482-8001                                    Fax: (608) 260-0058
E-mail: roreilly@ademilaw.com                          Email: tony.mcgrath@jacksonlewis.com
Attorneys for Plaintiff                                Attorneys for Defendant




                                                  1
